Citation Nr: 1012370	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  06-07 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to service connection for high cholesterol.

3.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1970, including service in the Republic of Vietnam from 
September 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.

The issue of entitlement to service connection for arthritis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  High cholesterol is a laboratory test result that is 
not, in and of itself, a disability for VA compensation 
purposes; a chronic disability manifested by high 
cholesterol is not currently shown.

2.  No nexus between the Veteran's active duty and his 
currently-shown GERD has been demonstrated.


CONCLUSIONS OF LAW

1.  High cholesterol is not a disability for which 
compensation is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  Service connection for GERD is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  

The foregoing notice requirements were satisfied by a 
February 2005 letter.  In addition, following the letter, 
the February 2006 statement of the case and March 2007 
supplemental statement of the case were issued, each of 
which provided the Veteran with an additional 60 days to 
submit more evidence.  

Also, to whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as assigning a disability rating or 
effective date, the Board finds no prejudice to the Veteran 
in proceeding with the present decision.  As will be 
discussed in the following decision, the Board is denying 
the Veteran's service connection claims.  As such, no 
ratings or effective dates will be assigned.

In addition, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
obtainable evidence adequately identified by the Veteran 
relative to his claims has been obtained and associated with 
the claims file.  Neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.

The Board acknowledges that the Veteran has not been 
accorded VA examinations pertinent to the claims on appeal.  
However, as will be discussed in the following decision, 
service treatment records are silent for complaints of, 
treatment for, or findings of gastroesophageal problems.  
While post-service medical records include diagnoses of GERD 
many years after the Veteran's active military service, this 
disorder has not been linked by any medical professional to 
such service.  Further, with respect to the Veteran's claim 
of entitlement to service connection for high cholesterol, 
although post-service treatment records reflect diagnoses of 
hypercholesterolemia/hyperlipidemia (high blood 
cholesterol), high cholesterol is not a disability for VA 
compensation purposes.  Thus, a remand to accord the Veteran 
an opportunity to undergo VA examinations that specifically 
address the etiology of the Veteran's GERD and high 
cholesterol is not necessary.  VA's duty to assist is not 
invoked where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  Charles 
v. Principi, 16 Vet. App. 370 (2002) & 38 U.S.C.A. § 
5103A(a)(2).  See also & McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

II.  General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303.

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify 
to pain and visible flatness of his feet); Espiritu v. 
Derwinski, 2 Vet. App. at 494-95 (lay person may provide 
eyewitness account of medical symptoms).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative 
value of the evidence.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

A.  High Cholesterol

The Veteran attributes his currently-shown 
hypercholesterolemia/hyperlipidemia to his active military 
service.  

A disability for VA compensation purposes refers to an 
impairment of earning capacity due to a disease or injury, 
rather than to a disease or injury itself.  
See Allen v. Brown, 7 Vet. App. 439 (1995).  
Hypercholesterolemia and hyperlipidemia are defined as 
excessive cholesterol in the blood.  Dorland's Illustrated 
Medical Dictionary 792 (28th ed. 1994).  They are a 
laboratory test result and not, in and of themselves, 
disabilities.  See 61 Fed. Reg. at 20,445 (May 7, 1996).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.

Accordingly, in the absence of competent evidence of 
disability manifested by, or associated with, the finding of 
hypercholesterolemia/hyperlipidemia, the record presents no 
predicate for a grant of service connection for any such 
finding.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

B.  GERD

The service treatment records are silent for complaints or 
findings of GERD or any gastroesophageal condition, with the 
February 1970 separation examination reflecting normal 
clinical evaluation of the abdomen and viscera.

The first evidence reflecting a diagnosis of GERD is a 
January 2002 private physician's report.  Neither this 
report, nor subsequent treatment records, indicates a link 
between the Veteran's GERD and his active military service.

In the instant case, despite currently-shown GERD, there is 
a lengthy period of time during which there is no 
contemporaneous evidence of record reflecting the condition 
or any related symptoms.  This lengthy period without post-
service complaints (e.g., 33 years) weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
While the Veteran may sincerely believe that his GERD is 
related to his active military service, he does not possess 
the medical expertise required to express an opinion as to 
the etiology of this condition.  Espiritu, 2 Vet. App. 492, 
494 (1992).  Given the lack of medical evidence of GERD for 
many years after service, and the absence of a medical 
opinion linking this disorder to service, the greater weight 
of the evidence is against the claim.  Service connection 
for GERD is not warranted, and the appeal is denied.

ORDER

Service connection for high cholesterol is denied.

Service connection for GERD is denied.


REMAND

The Veteran contends that his currently-shown osteoarthritis 
developed during active military service.

The service treatment records are silent for any clinical 
finding of arthritis.  They do, however, include an undated 
report, (although apparently created at the time of the 
Veteran's service separation examination) which reflects 
complaints of occasional aches of the joints.

A June 1987 private medical report reflects complaints of 
stiffness in various joints, including his ankles, knees, 
elbows, wrists, and hands.  Although it was noted that his 
arthritis panel was essentially negative at that time, the 
Veteran was diagnosed with osteoarthritis.  Subsequent 
treatment records reflect continued treatment for arthritis, 
with a January 2006 VA treatment report reflecting 
degenerative joint disease (DJD) of the shoulder and hips.

In view of the in-service complaint of joint aches, together 
with post-service complaints of the same, diagnosed as 
osteoarthritis, the Board finds that the Veteran should be 
accorded an opportunity to undergo a VA examination in order 
to determine the etiology of any currently-shown arthritis.

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the Veteran for 
a VA examination by an individual with 
the appropriate expertise.  The purpose 
of the examination to determine the 
nature, extent, and etiology of any 
currently-shown arthritis.  The 
examiner should review the entire 
claims file in conjunction with the 
examination.  All indicated tests, 
including X-rays, should be performed.

The reviewer is asked to express an 
opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that any 
currently-shown arthritis is related to 
active military service, including the 
complaint of joint aches noted therein.  

2.	When the development requested has been 
completed, the claim should be 
readjudicated.  If the benefit sought 
on appeal remains denied, the Veteran 
and his representative should be 
provided with a supplemental statement 
of the case, provided with an 
appropriate time for response, and the 
case should then be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


